Citation Nr: 0307401	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  99-08 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for schizophrenia.


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
February 1985.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  
The Board remanded the veteran's case in February 2000 for 
additional development.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of her claim 
have been addressed.  

2.  Evidence of record does not show that the veteran's 
residuals of schizophrenia were incurred in active service or 
manifested to a compensable degree within a year following 
her separation from service.  


CONCLUSION OF LAW

Residuals of schizophrenia were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3. 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  Service connection for psychosis, 
including schizophrenia, is presumed if it is manifest to a 
compensable degree within the year after active service.  See 
38 C.F.R. §§ 3.307, 3.309 (2002).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

I. Entitlement to Service Connection for Schizophrenia

The veteran contends that she currently suffers from 
residuals of schizophrenia, which were incurred in or began 
within a year of her discharge from active service, and that 
service connection for her disability is appropriate.  After 
a review of the evidence, the Board finds that her 
contentions are not supported by the record, and that her 
claim for service connection for schizophrenia must fail.

The veteran's service medical records do not show any 
complaint, treatment, or diagnosis of schizophrenia.  

VA treatment records dated in February 1987 showed an 
impression of acute emotional disorder with a history of two 
years and noted that the veteran had been treated at that 
facility in 1985.  The treatment record also stated that the 
veteran's last outpatient treatment at that facility had been 
in February 1986.  An additional February 1987 hospital 
summary lists a diagnosis of schizophrenia (paranoid type) 
and notes that the veteran complained of hearing voices, 
insomnia, depression, and nervousness.  The examiner stated 
that the veteran had clear, coherent, somewhat guarded speech 
with impaired judgment and insight.  It was also noted that 
the veteran had hallucinatory experiences and expressed 
suspicious paranoid ideation.  A September 1990 VA treatment 
note stated that the veteran was again suffering from 
auditory hallucinations and insomnia and listed a diagnosis 
of mixed bipolar disorder.  An additional September 1990 
treatment record showed that the veteran complained of bad 
nerves, stress, insomnia, nausea, hearing voices, and chest 
pain with shortness of breath.  Complaints of nerves, 
paranoia, hearing voices, and noncompliance with prescribed 
medication were also noted in a March 1991 treatment note.  
Diagnoses of a psychiatric problem and high blood pressure 
were listed in the record.  In a November 1991 treatment 
record, the veteran was again diagnosed with paranoid 
schizophrenia after complaining of visual and auditory 
hallucinations as well as nerves.    

Private treatment records from Montgomery Area Mental Health 
show that the veteran was hospitalized for treatment in April 
1998.  Treatment records from April 1998 note symptoms of 
psychosis, paranoia, and overt difficulty with thought 
processing.  A diagnosis of undifferentiated episodic 
schizophrenia was listed in the report.  Outpatient treatment 
records dated in May 1998 show that the veteran was sleeping 
and functioning well and noted that her symptoms were stable 
and asymptomatic.  A July 1998 treatment note stated that the 
veteran was well oriented and that there had been no change 
in diagnosis.    

The Board acknowledges the veteran's assertions that her 
psychiatric disability was manifested to a compensable degree 
within a year of her separation from service.  However, the 
veteran has not demonstrated that she has the medical 
expertise that would render competent her statements as to 
when her residuals of schizophrenia were manifested to a 
compensable degree.  Her opinion alone, without actual 
medical documentation, cannot meet the burden imposed by 38 
C.F.R. §§ 3.307 and 3.309 with respect to when her residuals 
of schizophrenia were manifested to a compensable degree.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, competent medical evidence of record does not 
show that the veteran's current psychiatric disability was 
incurred in active service or manifested to a compensable 
degree within a year following separation from service.  
Service medical records do not reflect that the veteran 
suffered from any form of schizophrenia during service.  Nor 
do they contain any reference to psychiatric complaints or 
abnormalities of any sort.  In the February 2000 remand, the 
Board attempted to obtain additional service medical records, 
which the veteran stated should contain a physical 
examination performed at Fort Polk in Louisiana.  A March 
2002 response from the National Personnel Records Center 
(NPRC) shows that an extensive and thorough search was 
conducted but that NPRC was unable to locate any additional 
records.  

VA treatment records show that the veteran has been diagnosed 
with acute emotional disorder, bipolar disorder, and 
schizophrenia.  They also show that the veteran was admitted 
to the VA hospital for treatment of her psychiatric 
disability in February 1987.  Private treatment records also 
detail that the veteran has been hospitalized due to symptoms 
of her psychiatric disability.  The Board notes that the 
February 1987 VA hospital summary specifically stated that 
the veteran had been previously admitted to that VA facility 
in 1985 and that she had not been taking medication since her 
last discharge in January 1986.  The RO attempted to obtain 
these records in 1998, and then made repeated attempts, after 
the Board's remand, to obtain the records of VA treatment at 
this facility dating from January 1985 until the veteran's VA 
treatment in February 1987.  The RO has been unable to obtain 
such records.  

Unfortunately, the unobtainable VA treatment records 
discussed above would be the best evidence to show that the 
veteran manifested a psychosis to a degree of 10 percent 
during the initial post-service year, so as to permit 
application of the presumption contained in 38 C.F.R. 
§§ 3.309 and 3.309.  Although the available records suggest 
that the veteran received some sort of VA treatment for a 
psychiatric disorder as early as 1985, they do not provide 
enough information to presume that the veteran incurred a 
psychosis during her active military service.  The available 
medical records first discuss the veteran's psychiatric 
disability in the February 1987 VA treatment note.  As the 
evidence does not establish that the veteran's current 
psychiatric disability was incurred in active service or 
manifested to a compensable degree within a year following 
separation from service, the veteran's claim of service 
connection for schizophrenia must be denied.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support her claim 
for service connection for schizophrenia.  The appellant has 
not indicated the existence of any pertinent evidence that 
has not already been requested, obtained, or attempted to be 
obtained.  In February 2000, the Board remanded that the 
veteran's claim in order to obtain additional service medical 
and personnel records as well as additional VA treatment 
records from the VAMC in Tuskegee, Alabama.  The veteran's 
service medical records contain a January 1985 entry which 
noted that the veteran had a physical examination conducted 
at Fort Polk.  However, the actual examination report is not 
contained in the record.  Multiple specific requests were 
sent to NPRC in June 2000 and December 2001.  In March 2002, 
NPRC sent a response, which stated that an extensive and 
thorough search had been executed but that they were unable 
to locate any additional service medical records.  NPRC 
concluded in their response that the records either did not 
exist or that the facility does not have them and that 
further efforts to locate the records would be futile.  The 
additional VA treatment records that were to be obtained the 
VA Medical Center (VAMC) in Tuskegee, Alabama were also not 
located.  The Tuskegee VAMC notified that RO that all records 
for the veteran had been transferred to Montgomery VAMC.  In 
March 2000, the RO requested and obtained all the treatment 
records from the Montgomery VAMC dating from 1980 until the 
present.  These records show that treatment began in 1987.  
In December 2001, the RO again requested the additional VA 
treatment records from the Montgomery VAMC.  The Montgomery 
VAMC responded that there were no additional records or 
charts on file at their facility.  The RO made all reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  All evidence identified by the veteran relative 
to this claim has been obtained and associated with the 
claims folder.        

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this regard, the Board sent the veteran a letter dated in 
January 2003, which notified her of the type of evidence 
necessary to substantiate her claim.  This document also 
informed her that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  



ORDER

Service connection for schizophrenia is denied. 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

